PER CURIAM
Defendant was convicted of assault in the second degree. The trial court imposed a sentence of 70 months pursuant to Measure 11 and a post-prison supervision period of 36 months. On appeal, defendant argues that the Measure 11 sentence imposed for the crime of assault in the second degree offends the proportionality provision of Article I, section 16, of the Oregon Constitution, and that Measure 11 violates her federal constitutional rights to equal protection, to be free from cruel and unusual punishments, to counsel, to allocution, and the guarantee to a republican form of government. For the reasons stated in State v. Ferman-Velasco, 157 Or App 415, 971 P2d 897 (1998), we affirm the trial court.
Affirmed.